CAMMACK, Judge.
This is a compensation case in which the total amount claimed by the appellant for his alleged injury is less-than $2,000. No motion for an appeal has-been filed. KRS 21.080, 342.290. Counsel for the appellees have called attention to-the question in their brief. Under the circumstances we have no jurisdiction of the case. Johnson v. McCoy’s Adm’r, Ky., 284 S.W.2d 676. Were the case before us properly, we would affirm the judgment because we have reviewed the record and think the findings of the Workmen’s Compensation Board were supported by the evidence..
Appeal dismissed.